DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Examiner acknowledges the receipt of the reply filed 12/18/2020 in response to the non-final action which amended claims 2, 10, 15-16, 23-27 and added new claims 28-31.
Claims 2, 6-8, 10 and 12-31 are being examined on the merits in this office action.

Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/US 2018/017813 filed 02/12/2019, which claims the benefit of the priority of US Provisional Application 62/457,279 filed 02/10/2017. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The rejection of claims 2, 6-8, 10, 12-20, 22-27 under 35 U.S.C. 103 as being unpatentable over US 2016/ 0022760 (hereinafter “the ‘760 publication”) as evidenced by Healthline in (https://www.healthline.com/health/ischemic-colitis) in view of WO 2000/007609 (hereinafter “the ‘609 publication”) is withdrawn in view of applicants’ amendments and arguments.

The rejection of claims 2 and 6-8 under 35 U.S.C. 103 as being unpatentable over US 2013/0244935 (hereinafter “the ‘935 publication”) as evidenced by Monkemuller (in Video Journal and Encyclopedia of GI Endoscopy, Volume 1, Issue 2, October 2013, Pages 346-347) in view of Khaleghi et al in (Therap. Adv. Gastroenterol. 2016 Jan; 9(1): 37–49) is withdrawn because the reference do not disclose ischemic colitis or intestinal volvulus.

The rejection of claims 2, 6-8, 10, 11-27 under 35 U.S.C. 103 as being unpatentable over US 2016/ 0022760 (hereinafter “the ‘760 publication”) in view of WO 2009137572 (hereinafter “the ‘572 publication”) is withdrawn because the reference do not disclose ischemic colitis or intestinal volvulus.

Claim Rejections - 35 USC § 103 - New
Claims 2, 10, and 15-31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/ 0022760 (hereinafter “the ‘760 publication”) as evidenced by Molitoris et al in (J Clin 1989 Oct; 84(4): 1334–1339) in view of WO 2000/007609 (hereinafter “the ‘609 publication”) and Khaleghi et al in (Therap. Adv. Gastroenterol. 2016 Jan; 9(1): 37–49)
‘760 publication teaches a method of treating celiac disease which is characterized by chronic inflammation of the small intestine, by administering an effective amount of larazotide (Claim 1, and para. [0003]). ‘760 further teaches a method where larazotide is administered in a delayed-release or sustained release formulations [0070]. ‘760 teaches a method where larazotide is administered at a range from about 0.1 mg to about 2 mg, or at from about 0.25 mg to about 1 mg, or at from about 0.5 mg to about 1 mg, or at from about 0.25 to about 0.75 mg [0061]. In addition, ‘760 recites in claim 1-4 that the composition contains about 0.25 to about 1 mg larazotide (Claims 1-4). With respect to the recitation of the controlled release formulation over the course of at least 2 hours, ‘760 teaches that the delayed release formulation may be released over a period of 30 -90 minutes [0068] and also teaches that the delayed release coating may degrade as a function of time [0070]. It is obvious that this parameter can be easily adjusted depending on the delayed release profile used. For instance, ‘760 teaches in para. [0067-0070] that the pharmaceutical composition may be formulated to have a delayed-release coating by the addition of 1:1 co-polymer of methacrylic acid and ethyl acrylate, wherein the thickness of the layer determines the release profile of each bead [0067]. 
Even though ‘760 teaches that larazotide is used for the treatment of an intestinal condition, ‘760 does not explicitly disclose that the intestinal conditions are ischemic conditions.
The ‘609 publication teaches a method of using a peptide agonist of zonulin for the treatment of gastrointestinal inflammation (claim 1 and 2). ‘609 further teaches peptides 
Even though ‘609 teaches that larazotide is used for the treatment of intestinal conditions, ‘609 does not explicitly disclose that the intestinal conditions are ischemic conditions.
Khaleghi et al. teaches the use of larazotide acetate, also known as AT-1001, which is a synthetic peptide, which acts locally to decrease tight junction permeability and prevents actin rearrangement (Abstract, p. 40, column 2, line 4-11). As evidenced by Molitoris et al., during Ischemia, proximal tubule tight junctions open which leads to the lateral intramembranous diffusion of membrane components into the alternate surface membrane domain (abstract). There is therefore an expectation that larazotide would be successful in the treatment of ischemic intestinal conditions which are known to be associated with a decrease in tight junction permeability making obvious claim 2.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of ‘760 and ‘609 and use larazotide for the treatment of intestinal conditions such as ischemic intestinal conditions which are characterized by a decrease tight junction permeability, because Khaleghi teaches that larazotide acts 
Regarding claim 10, ‘760 teaches a method wherein larazotide is administered as Larazotide or salt thereof [0006, 0026, and 0061].
Regarding claim 15, 26, and 28-30, ‘760 teaches a method where the formulations release larazotide over about 30 to about 90 minutes of exposure to simulated intestinal fluid [0068]. It is noted however, that ‘760 does not teach the release of the peptide at a time less than 280 minutes, but this is a parameter that can be easily adjusted depending on the delayed release profile used. For instance, ‘760 teaches in para. [0067-0070] that the pharmaceutical composition may be formulated to have a delayed-release coating by the addition of 1:1 co-polymer of methacrylic acid and ethyl acrylate, wherein the thickness of the layer determines the release profile of each bead [0067]. ‘760 further teaches the delayed-release coating may degrade as a function of time without regard to the pH and/or presence of enzymes [0070].  Consequently, given that the prior art recognizes that delayed-release coating thickness is a results effective parameter that can be used to optimize release rates, the ordinary skilled artisan would have been motivated to optimize the release rate from the ‘760 compositions such that release could be targeted to different portions of the GI tract by further delaying 
Regarding claim 16, 17 and 18, ‘760 teaches a method wherein the composition comprising larazotide is used for targeted release to the small intestine and/or large intestine, including one or more of the duodenum, jejunum, and ileum [0026]. The examiner is interpreting this teaching to mean administration to the duodenum, jejunum, and ileum. ‘760 further teaches the release of Larazotide in the jejunum [0068].
Regarding claim 19, ‘760 teaches a method where the composition comprising Larazotide is administered more than once daily [0062].
Regarding claim 20, ‘760 teaches a method further comprising administering antibacterial agent such as an antibiotic including, cephalosporin antibiotics (cephalexin, cefuroxime, cefadroxil, cefazolin, cephalothin, cefaclor, cefamandole, cefoxitin, cefprozil, and ceftobiprole) [0074].
Regarding claim 22, ‘760 teaches a method further comprising administering a probiotic [0075].
Regarding claim 23, ‘760 teaches a method where the composition is formulated for targeted release in affected portions of the GI (e.g., small intestine and/or large intestine), including one or more of the duodenum, jejunum, and ileum [0026].
Regarding claim 24, ‘760 teaches a method where the delayed-release coating may degrade as a function of time without regard to the pH and/or presence of enzymes and that such a coating may comprise, for example, a water insoluble polymer [0070]. 

Regarding claim 27, ‘760 teaches that the delayed release formulation comprises co-polymer of methacrylic acid and ethyl acrylate [0067, 0068].
Regarding claim 31, ‘760 teaches the pharmaceutical composition may be formulated to have a delayed-release profile, for release in the small intestine (e.g., one or more of duodenum, jejunum, ileum) or the large intestine (e.g., one or more of cecum, ascending, transverse, descending or sigmoid portions of the colon) [0066].

Response to Arguments
Applicant arguments filed on 12/18/2020 have been fully considered but are not persuasive.
Applicant argues that the sustained release or controlled release formulation recited in the claims avoids accumulation of inactive fragments that may act as competitive inhibitors and that the effect is demonstrated in the application's Working Example, where ischemic-injured porcine tissues treated with larazotide alone showed a dose-dependent increase in recovery of TER as compared to untreated ischemic tissues.

The argument above has been fully considered but is unpersuasive because ‘760 teaches the administration of larazotide in doses that are within the instant dose ranges. ‘760 discloses that only doses above a certain levels or higher doses may act as a competitive 
Applicant argues that '760 publication teach treatment of celiac disease, which comprises a wholly different disease pathology as compared to the presently claimed ischemic intestinal condition and that the '760 publication's larazotide formulation is characterized as having two separate larazotide-coated bead populations, the first population releasing in the duodenum and the second population in the jejunum.

The argument above have been considered but are unpersuasive because ‘760 also teaches that the pharmaceutical composition is formulated to have a delayed-release profile as described in, for example, U.S. Pat. No. 8,168,594 [0066], where the patent has a similar delayed release profile as the instant application. In addition, in other embodiments, ‘760 does teach a similar delayed release profile with two separate larazotide-coated bead populations, the first population releasing in the duodenum and the second population in the jejunum. This delayed release profile is similar to the instant application as disclosed in the specification page 11, line 3-15. The instant application similarly discloses that the first population releasing in the duodenum and the second population in the jejunum. With regards to the disease profile, the treatment of ischemic intestinal condition is obvious to a skilled artisan when the prior art references ‘760, ‘609 and Khaleghi are all taken into consideration. See new rejection above. 
Applicant argues that '760 publication formulation is clearly distinct from that of the presently claimed invention because a delayed-release coating alone, which delays release until 

The argument above has been fully considered but is unpersuasive because ‘760 teaches that composition may be formulated to have a delayed-release profile, i.e. not immediately release the active ingredient(s) upon ingestion; rather, postponement of the release of the active ingredient(s) until the composition is lower in the gastrointestinal tract; for example, for release in the small intestine (e.g., one or more of duodenum, jejunum, ileum) or the large intestine (e.g., one or more of cecum, ascending, transverse, descending or sigmoid portions of the colon). In addition, ‘760 teaches that the pH dependent coating that are stable in gastric fluid [0067], which is the similar coating used in the instant application (see specification page 9, line 20-30). Regarding the higher doses of larazotide of ‘760, the references teaches a method where larazotide is administered at a range from about 0.1 mg to about 2 mg which falls within the instantly claimed range. ‘760 discloses that a dose outside the claimed range, of about 8mg has been found to be ineffective [0486].
Applicant argues that both healthline and ‘609 do not teach treatment of ischemic intestinal condition.
The argument above has been considered but is unpersuasive because the treatment of ischemic intestinal condition is obvious to a skilled artisan when the prior art references ‘760, ‘609 and Khaleghi are all taken into consideration. See new rejection above.
Examiner’s Comment and Allowable Subject Matter
The method of treating a subject having ischemic colitis or intestinal volvulus and where the intestinal colitis is mild to moderate or severe by administering larazotide was not uncovered in any prior art.
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and intervening claims.
The closest prior art is US 2016/ 0022760 (hereinafter “the ‘760 publication”). ‘760 publication teaches a method of treating celiac disease which is characterized by chronic inflammation of the small intestine, by administering an effective amount of larazotide (Claim 1, and para. [0003]). ‘760 further teaches a method where larazotide is administered in a delayed-release or sustained release formulations [0070]. ‘760 does not teach treating ischemic colitis or intestinal volvulus using larazotide. Therefore, ‘760 does not teach or fairly suggest the instant method of treating a subject having ischemic colitis or intestinal volvulus comprising administering an effective amount of larazotide or a larazotide derivative.

Conclusion
Claims 2, 10, 15-31 are rejected. Claims 6-8 are objected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654